Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 10-8-2021 has been entered.

2.        Claims 1, 3, 5 - 8, 10 - 14, 16 - 19, 21 - 32, 34, 36 - 50 are pending.  Claims 1, 3, 5 - 8, 10 - 14, 16 - 19, 21 - 32, 34, 36 - 43 have been amended.  Claims 44 - 50 are new.  Claims 2, 4, 9, 15, 20, 33, 35 have been canceled.  Claims 1, 8, 19, 27 are independent.   This application was filed on 6-7-2018.  

Response to Arguments

3.    Applicant's arguments have been fully considered, however upon further consideration of the prior art and the claimed limitation, they were not persuasive.

A.  Applicant argues on pages 17-18 of Remarks:    ...   coordinator server in this invention does not participate in the storage, transmission, and access of genetic data, and instead, facilitates communication among the data owner server, the genetic data storage server, the genetic data generating server, and the genetic data analysing server by providing or updating secure access information. 

    The Examiner respectfully disagrees.  Ayday discloses a proxy system utilized for the relay of messages (i.e. transmission, exchange) utilized for the secure processing of the data between the set of data management systems (i.e. data owner server, genetic data storage server, genetic data generating server, and genetic data analysing server). (see Ayday paragraph [0145]; [0146]; [147]; [148]: relevant SNPs are requested, MU sends encrypted end-result (message) to SPU, SPU decrypts end-result (message) using part of private key and utilizing proxy encryption protocol for sending message to MU; MU decrypts message received from SPU using other part of private key and recovers end-result (message); (exchange messages between entities for secure communication of data or information); paragraph [0094], lines 1-4: SPU partially decrypts end-result or relevant SNPs (variants within genome, varies between particular individuals) using patient’s private key utilizing a proxy encryption protocol (i.e. utilizing proxy server relay communication techniques)) 
    Ayday discloses the capability to update the secure access information (such as public/private key information). (see Ayday paragraph [0026], lines 1-2: generating a pair of asymmetric keys related to said patient P comprising a private and a public key (update secure access information); paragraph [0022], lines 20-24: Storage and Processing Unit (SPU), located between user (i.e. patient) and medical unit, storing genomic data (i.e. genetic data) in encrypted form and making computations upon 

B.  Applicant argues on page 19 of Remarks: Ayday does not utilize a decentralized security system for storing and managing genetic data.

    The Examiner respectfully disagrees.  Ayday discloses a proxy system utilized for the relay of messages (i.e. transmission or exchange) utilized for the secure processing of data between the set of data management systems (i.e. data owner server, genetic data storage server, genetic data generating server, and genetic data analysing server). (see Ayday paragraph [0145]; [0146]; [147]; [148]: relevant SNPs are requested, MU sends encrypted end-result (message) to SPU, SPU decrypts end-result (message) using part of private key and utilizing proxy encryption protocol for sending message to MU; MU decrypts message received from SPU using other part of private key and recovers end-result (message); (exchange messages between entities for secure communication of information); paragraph [0094], lines 1-4: SPU partially decrypts end-result or relevant SNPs (variants within genome, varies between particular individuals) using patient’s private key utilizing a proxy encryption protocol (i.e. utilizing proxy server relay communication techniques)) 
    Ayday discloses the capability to update the secure access information (such as public/private key information). (see Ayday paragraph [0026], lines 1-2: generating a pair of asymmetric keys related to said patient P comprising a private and a public key (update secure access information); paragraph [0022], lines 20-24: Storage and Processing Unit (SPU), located between user (i.e. patient) and medical unit, storing genomic data (i.e. genetic data) in encrypted form and making computations upon 

C.  Applicant argues on page 19 of Remarks: Ayday fails to teach or suggest any coordinator server with features (a) to (c) as required.

    The Examiner respectfully disagrees.  Ayday discloses a proxy system utilized for the relay of messages (i.e. transmission or exchange) utilized for the secure processing of data between the set of data management systems (i.e. data owner server, genetic data storage server, genetic data generating server, and genetic data analysing server). (see Ayday paragraph [0145]; [0146]; [147]; [148]: relevant SNPs are requested, MU sends encrypted end-result (message) to SPU, SPU decrypts end-result (message) using part of private key and utilizing proxy encryption protocol for sending message to MU; MU decrypts message received from SPU using other part of private key and recovers end-result (message); (exchange messages between entities for secure communication of information); paragraph [0094], lines 1-4: SPU partially decrypts end-result or relevant SNPs (variants within genome, varies between particular individuals) using patient’s private key utilizing a proxy encryption protocol (i.e. utilizing proxy server relay communication techniques)) 
    Ayday discloses the capability to update the secure access information (such as public/private key information). (see Ayday paragraph [0026], lines 1-2: generating a pair of asymmetric keys related to said patient P comprising a private and a public key (update secure access information); paragraph [0022], lines 20-24: Storage and Processing Unit (SPU), located between user (i.e. patient) and medical unit, storing genomic data (i.e. genetic data) in encrypted form and making computations upon 

D.  Applicant argues on page 19 of Remarks: None of the other cited references cure this defect in Ayday, as none of them teaches or suggests a computer system for secure storage, transmission, and access of genetic data having a coordinator server as required.

    The Examiner respectfully disagrees. Ayday discloses a proxy system utilized for the relay of messages (i.e. transmission or exchange) utilized for the secure processing of data between the set of data management systems (i.e. data owner server, genetic data storage server, genetic data generating server, and genetic data analysing server). (see Ayday paragraph [0145]; [0146]; [147]; [148]: relevant SNPs are requested, MU sends encrypted end-result (message) to SPU, SPU decrypts end-result (message) using part of private key and utilizing proxy encryption protocol for sending message to MU; MU decrypts message received from SPU using other part of private key and recovers end-result (message); (exchange messages between entities for secure communication of information); paragraph [0094], lines 1-4: SPU partially decrypts end-result or relevant SNPs (variants within genome, varies between particular individuals) using patient’s private key utilizing a proxy encryption protocol (i.e. utilizing proxy server relay communication techniques)) 
    Ayday discloses the capability to update the secure access information (such as public/private key information). (see Ayday paragraph [0026], lines 1-2: generating a pair of asymmetric keys related to said patient P comprising a private and a public key (update secure access information); paragraph [0022], lines 20-24: Storage and 

E.  Applicant argues on page 19 of Remarks: For at least these reasons, amended independent claim 1 is novel and non-obvious. Amended independent claims 8, 19 and 27 are likewise novel and non-obvious for the same/similar reasons. 

    Independent claims 8, 19, 27 have similar limitations as independent claim 1.  Responses to arguments against independent claim 1 also answer arguments against independent claims 8, 19, 27.   

F.  Applicant argues on page 19 of Remarks: All remaining dependent claims are novel and non-obvious at least by virtue of their claim dependencies.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.     

Claim Rejections - 35 USC § 101

4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.        Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.   
"software per se", as the specification does not make it clear the “coordinator server” is a hardware. Upon further analysis of the claim broadly interpreted in light of the specification the term "coordinator server" could be implemented as software and it is suggested to amend the claim to include at least one hardware component.  Applicant must indicate at least one tangible hardware components such as a memory for storage of program instructions.  Dependent claims are also rejected under the same rationale set forth above.

Claim Rejections - 35 USC § 103  

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 1, 3, 5, 6, 8, 10 - 12, 16, 17, 19, 21 - 23, 25 - 31, 34, 37, 38, 44 - 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ayday et al. (US PGPUB No. 20160224735) in view of Rakic et al. (US PGPUB No. 20090282256).     

Regarding Claim 1, Ayday discloses a computer system for secure storage, transmission, and access of genetic data, comprising: 
a)  a coordinator server arranged to communicate with a data owner server, a genetic data generating server a genetic data analyzing server, and a genetic data storage server, (see Ayday paragraph [0022], lines 20-24: Storage and proxy encryption protocol and sends message to MU; MU decrypts message received from SPU using other part of private key and recovers end-result (message); (exchange messages between entities for communication of information));  
the coordinator server including
b)  a coordinator program arranged to update secure access information to facilitate communication among the data generating server, and the genetic data analyzing server, the secure access information including public keys of asymmetric cryptographic key pairs generated by each of the data owner server, the genetic data storage server, the genetic data generating server, and the genetic data analyzing server. (see Ayday paragraph [0022], lines 20-24: Storage and Processing Unit (SPU), located between user (i.e. patient) and medical unit storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0026], lines 1-2: generating a pair of asymmetric keys related to said patient P comprising a private and a public key (update secure access information); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public key (i.e. each 

Furthermore, Ayday discloses for b): a genetic data analyzing server, and a genetic data storage server, wherein the coordinator server is arranged to communicate the secure access information in a manner that allows the genetic data storage server to act as a proxy server between the genetic data generating server and the genetic data analyzing server. (see Ayday paragraph [0058], lines 9-19: analyzing particular genetic variants of user (i.e. patient) via a set of operations, operations manipulate simplest types of variants and complex types of variants; paragraph [0094], lines 1-4: SPU partially decrypts end-result or relevant SNPs (variants within genome, varies between particular individuals) using patient’s private key utilizing a proxy encryption protocol (utilizing proxy server relay techniques); paragraph [0012], lines 15-19: store genomic data at SPU and conduct computations on genomic data utilizing homomorphic encryption and proxy encryption), 
c)  wherein the data owner server communicates with the coordinator server, the generic data storage server, the genetic data generating server, and the genetic data analyzing server through the exchange of one or more messages. (see Ayday paragraph [0145]; [0146]; [147]; [148]: relevant SNPs are requested, MU sends encrypted end-result (message) to SPU, SPU decrypts end-result (message) using part of private key and utilizing proxy encryption protocol and sends message to MU; MU decrypts message received from SPU using other part of private key and recovers end-result (message); (exchange messages between entities for communication of information)) 

Furthermore, Ayday discloses wherein the coordinator server does not store, transmit, and access genetic data. (see Ayday paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public key (i.e. each user’s unique public key) at a SPU, process the genomic data; paragraph [0012], lines 15-19: store genomic data at SPU and conduct computations on genomic data utilizing homomorphic encryption and proxy encryption); (proxy system utilized to perform data encryption, data transmissions)) 
Ayday does not specifically disclose communication though the exchange of one or more signatures. 
However, Rakic discloses: 
b)  wherein communication through the exchange of one or more signatures. (see Rakic paragraph [0067], lines 1-6: message server generates and sends secure message to client device; generate secure message by appending electronic signature to message and/or other information (i.e. such as a timestamp); paragraph [0038], lines 4-7: message sent from a device that initiates communication between device and one or more other devices)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for communication though the exchange of one or more signatures as taught by Rakic. One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)  

Regarding Claim 3, Ayday-Rakic discloses the computer system in accordance with claim 1, wherein the genetic data generating server encrypts the genetic data using an encryption key created by the data owner server. (see Ayday paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server)) and transmits the encrypted data to the genetic data storage server.  (see Ayday paragraph [0062], lines 1-7: genomic data (i.e. genetic data) of each patient is encrypted and uploaded to SPU for storage; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data))  

Regarding Claim 5, Ayday-Rakic discloses the computer system in accordance with claim 1, wherein the genetic data storage server is instructed to reencrypt the encrypted genetic data using a re-encryption key created by the data owner server. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are 

Regarding Claim 6, Ayday-Rakic discloses the computer system in accordance with claim 5, wherein the genetic data storage server transmits the reencrypted data to the genetic data analysing server. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server)) 

Regarding Claim 8, Ayday discloses a computing network for the secure storage, transmission, and access of genetic data comprising: a coordinator server in communication with a data owner server and a genetic data generating server, the genetic data generating server is in communication with a genetic data storage server and the genetic data storage server is in communication with a genetic data analyzing server, the coordinator server including a coordinator program arranged to update secure access information to facilitate communication among the data owner server, the genetic data analyzing server, the secure access information including public keys of asymmetric cryptographic key pairs generated by each of the data owner server, the genetic data storage server, the genetic data owner server, the genetic data storage server, the genetic data generating server, and the genetic data analyzing server, (see Ayday paragraph [0022], lines 20-24: Storage and Processing Unit (SPU), located between user (i.e. patient) and medical unit storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public key (i.e. each user’s unique public key) at a SPU, process the genomic data; paragraph [0027], lines 1-6: preparing a DNA sequence for a user comprising approved variants; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server))  

wherein the genetic data of a data owner is encrypted by the genetic data generating server and decrypted by the genetic data analysing server (see Ayday paragraph [0022], lines 20-24: Storage and Processing Unit (SPU), located between user (i.e. patient) and medical unit storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0026], lines 1-2: generating a pair of asymmetric keys related to said patient P comprising a private and a public key (update secure access information); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at SPU, process the genomic data; paragraph [0027], lines 1-6: preparing a DNA sequence for a user comprising approved variants; paragraph [0094], lines 1-4: SPU partially decrypts end-result or relevant SNPs (variants within proxy encryption protocol), 

wherein the data owner server communicates with the coordinator server, the genetic data storage server, the genetic data generating server, and the genetic data analyzing server through the exchange of one or more messages. (see Ayday paragraph [0145]; [0146]; [147]; [148]: relevant SNPs are requested, MU sends encrypted end-result (message) to SPU, SPU decrypts end-result (message) using part of private key and utilizing proxy encryption protocol and sends message to MU; MU decrypts message received from SPU using other part of private key and recovers end-result (message); (exchange messages between entities for communication of information))     

Furthermore, Ayday discloses wherein the coordinator server does not store, transmit, and access genetic data. (see Ayday paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public key (i.e. each user’s unique public key) at a SPU, process the genomic data; paragraph [0012], lines 15-19: store genomic data at SPU and conduct computations on genomic data utilizing homomorphic encryption and proxy encryption); (proxy system utilized to perform data encryption, processing)) 
Ayday does not specifically disclose communication though the exchange of one or more signatures. 
However, Rakic discloses: 
b)  wherein communication through the exchange of one or more signatures. (see Rakic paragraph [0067], lines 1-6: message server generates and sends secure message 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for communication though the exchange of one or more signatures as taught by Rakic. One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)  

Regarding Claim 10, Ayday-Rakic discloses the computing network in accordance with claim 8, wherein the data owner server generates a decryption key using a cryptographic operation. (see Ayday paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys, encryption/decryption keys) of each user (patient) are generated and distributed to users (patients) during initialization period, keys distributed by trusted entity (i.e. data owner server))     

Regarding Claim 11, Ayday-Rakic discloses the computing network in accordance with claim 10.  
Ayday does not specifically disclose cryptographic operation includes a series of one or more previous cryptographic operations. 
However, Rakic discloses wherein the cryptographic operation includes a series of one or more previous cryptographic operations. (see Rakic paragraph [0002], lines 3-11: generating a first by combining an administrator code, a client device identifier and subscriber information associated with a user (previous cryptographic operation(s)), hashing the first key to generate a second key; use second key to sign a data block within message)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for cryptographic operation includes a series of one or more previous cryptographic operations as taught by Rakic.  One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)   

Regarding Claim 12, Ayday-Rakic discloses the computing network in accordance with claim 11. 
Ayday does not specifically disclose one or more previous cryptographic operations are encrypted by a hash function.

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for one or more previous cryptographic operations are encrypted by a hash function as taught by Rakic.  One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)       

Regarding Claim 16, Ayday-Rakic discloses the computing network in accordance with claim 8, wherein the genetic data storage server is instructed to re-encrypt the encrypted genetic data using a re-encryption key created by the data owner server. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and 

Regarding Claim 17, Ayday-Rakic discloses the computing network in accordance with claim 16, wherein the genetic data storage server transmits the re-encrypted data to the genetic data analysing server. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server))     

Regarding Claim 19, Ayday discloses the computer system for secure storage, transmission and access of genetic data comprising: 
a coordinator server in communication with a data owner server, a genetic data storage server, a genetic data generating server, and a genetic data analysing server and including secure access data that facilitates communication among the data generating server, and the genetic data analyzing server, the secure access information including public keys of asymmetric cryptographic key pairs generated by each of the data owner server, the genetic data storage server, the genetic data generating server, and the genetic data analyzing server (see Ayday generating a pair of asymmetric keys related to said patient P comprising a private and a public key; paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU, process the genomic data; paragraph [0027], lines 1-6: preparing a DNA sequence for a user comprising approved variants; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server)), 
wherein the genetic data storage server stores the encrypted genetic data transmitted from the genetic data generating server and re-encrypts the encrypted data prior to transmission of the encrypted genetic data to the genetic data analysing server whereby the genetic data analysing server can only unencrypt the genetic data upon receipt of the secure access information from the coordinator server (see Ayday paragraph [0058], lines 9-19: analyzing particular genetic variants of user (i.e. patient) via a set of operations, operations manipulate simplest types of variants and complex types of variants; paragraph [0094], lines 1-4: SPU partially decrypts end-result or relevant SNPs (variants within genome based upon individual) using patient’s private key utilizing a proxy encryption protocol; paragraph [0012], lines 15-19: store genomic data at SPU 
wherein the coordinator server, the generic data storage server, the genetic data generating server, and the genetic data analyzing server communication through the exchange of one or more messages. (see Ayday paragraph [0145]; [0146]; [147]; [148]: relevant SNPs are requested, MU sends encrypted end-result (message) to SPU, SPU decrypts end-result (message) using part of private key and utilizing proxy encryption protocol and sends message to MU; MU decrypts message received from SPU using other part of private key and recovers end-result (message); (exchange messages between entities for communication of information))    

Furthermore, Ayday discloses wherein the coordinator server does not store, transmit, and access genetic data. (see Ayday paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public key (i.e. each user’s unique public key) at a SPU, process the genomic data; paragraph [0012], lines 15-19: store genomic data at SPU and conduct computations on genomic data utilizing homomorphic encryption and proxy encryption); (proxy system utilized to perform data encryption, processing)) 
Ayday does not specifically disclose communication though the exchange of one or more signatures. 
However, Rakic discloses: 
wherein communication through the exchange of one or more signatures. (see Rakic paragraph [0067], lines 1-6: message server generates and sends secure 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for communication though the exchange of one or more signatures as taught by Rakic. One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)  

Regarding Claim 21, Ayday-Rakic discloses the computer system in accordance with claim 19, wherein the data owner server generates a decryption key using a cryptographic operation. (see Ayday paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys, encryption/decryption keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server))     

Regarding Claim 22, Ayday-Rakic discloses the computer system in accordance with claim 21. 
Ayday does not specifically discloses one or more previous cryptographic operations.
However, Rakic discloses wherein the cryptographic operation includes a series of one or more previous cryptographic operations. (see Rakic paragraph [0002], lines 3-11: generating a first by combining an administrator code, a client device identifier and subscriber information associated with a user (previous cryptographic operation(s)), hashing the first key to generate a second key; use second key to sign a data block within message)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for one or more previous cryptographic operations as taught by Rakic.  One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)    

Regarding Claim 23, Ayday-Rakic discloses the computer system in accordance with claim 22.
Ayday does not specifically disclose cryptographic operations encrypted by a hash function. 
However, Rakic discloses wherein the series of one or more previous cryptographic operations are encrypted by a hash function. (see Rakic paragraph [0002], lines 3-11: 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for cryptographic operations are encrypted by a hash function as taught by Rakic.  One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)    

Regarding Claim 25, Ayday-Rakic discloses the computer system in accordance with claim 19. 
Ayday does not specifically disclose accessing information includes at least one of time stamp data and encryption key. 
However, Rakic discloses wherein the secure accessing information includes at least one of time stamp data and the encryption key. (see Rakic paragraph [0067], lines 1-6: message server generates and sends secure message to client device; generate secure message by appending electronic signature to message and/or other information (i.e. such as a timestamp); paragraph [0038], lines 4-7: message sent from a device that initiates communication between device and one or more other devices)


Regarding Claim 26, Ayday-Rakic discloses the computer system in accordance with claim 19, wherein the genetic data analysing server receives further secure access information from the owner to unencrypt the information. (see Ayday paragraph [0038], lines 1-3: retrieving  by SPU encrypted values for patient matching position of genetic markers for said patient; (retrieve additional access information associated with a particular user (patient))    

Regarding Claim 27, Ayday discloses the computer system for the secure storage, transmission and access of genetic data comprising:
a coordinator server in communication with a data owner server, a genetic data storage server, a genetic data generating server, and a genetic data analysing server, (see Ayday paragraph [0022], lines 20-24: Storage and Processing Unit (SPU), located between user (i.e. patient) and medical unit storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0026], lines 1-2: generating a pair of asymmetric keys related to said patient P comprising a private and a public key; paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU, process the genomic data; paragraph [0027], lines 1-6: preparing a DNA sequence for a user comprising approved variants; paragraph [0194], lines 1-4: a computer readable storage medium having recorded thereon a computer program for processing genomic data of a patient and performing the steps of any of the method claims)        
wherein the coordinator server including a coordinator program arranged to update secure access information to facilitate communication among the data generating server, and the genetic data analyzing server, the secure access information including public keys of asymmetric cryptographic key pairs generated by each of the data owner server, the genetic data storage server, the genetic data generating server, and the genetic data analyzing server; (see Ayday paragraph [0026], lines 1-2: generating a pair of asymmetric keys related to said patient P comprising a private and a public key (update secure access information); paragraph [0145]; [0146]; [147]; [148]: relevant SNPs are requested, MU sends encrypted end-result (message) to SPU, SPU decrypts end-result (message) using part of private key and utilizing proxy encryption protocol and sends message to MU)
wherein the coordinator server 
operates as a proxy server in a decentralised data sharing network by verifying the identity each of the genetic data storage server, the genetic data generating server, and the genetic data analysing server (see Ayday paragraph [0094], lines 
facilitates the secure transmission and storage of the genetic data by updating the public keys generated by the data owner server, the genetic data storage server, the genetic data generating server, and the genetic data analysing server (see Ayday paragraph [0058], lines 9-19: analyzing particular genetic variants of user (i.e. patient) via a set of operations, operations manipulate simplest types of variants and complex types of variants; paragraph [0094], lines 1-4: SPU partially decrypts end-result or relevant SNPs (variants within genome, varies between particular individuals) using patient’s private key utilizing a proxy encryption protocol), 
wherein the data owner server is arranged in secure communication with the coordinator server, the generic data storage server, the genetic data generating server, and the genetic data analyzing server through the exchange of one or more messages. (see Ayday paragraph [0145]; [0146]; [147]; [148]: relevant SNPs are requested, MU sends encrypted end-result (message) to SPU, SPU decrypts end-result (message) using part of private key and utilizing proxy encryption protocol and sends message to MU; MU decrypts message received from SPU using other part of private key and recovers end-result (message); (exchange messages between entities for communication of information))    

Furthermore, Ayday discloses wherein the coordinator server does not store, transmit, and access genetic data. (see Ayday paragraph [0045], lines 1-9: store 
Ayday does not specifically disclose communication though the exchange of one or more signatures. 
However, Rakic discloses: 
wherein communication through the exchange of one or more signatures. (see Rakic paragraph [0067], lines 1-6: message server generates and sends secure message to client device; generate secure message by appending electronic signature to message and/or other information (i.e. such as a timestamp); paragraph [0038], lines 4-7: message sent from a device that initiates communication between device and one or more other devices)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for communication though the exchange of one or more signatures as taught by Rakic. One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)     

Regarding Claim 28, Ayday-Rakic discloses the computer system in accordance with claim 27, wherein the coordinator server verifies the identities of the data owner server, the genetic data storage server, the genetic data generating server, and the genetic data analysing server. (see Ayday paragraph [0145]; [0146]; [147]; [148]: relevant SNPs are requested, MU sends encrypted end-result (message) to SPU, SPU decrypts end-result (message) using part of private key and utilizing proxy encryption protocol and sends message to MU; MU decrypts message received from SPU using other part of private key and recovers end-result (message); (exchange messages between entities for communication of genetic data information))

Regarding Claim 29, Ayday-Rakic discloses the computer system in accordance with claim 27, wherein the data owner generates a decryption key using a cryptographic operation. (see Ayday paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key, encryption/decryption keys) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server))     

Regarding Claim 30, Ayday-Rakic discloses the computer system in accordance with claim 29.  
Ayday does not specifically disclose one or more previous cryptographic operations.

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for one or more previous cryptographic operations as taught by Rakic.  One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6) 

Regarding Claim 31, Ayday-Rakic discloses the computer system for the secure storage, transmittance and access of genetic data in accordance with claim 30.
Ayday does not specifically discloses one or more previous cryptographic operations are encrypted by a hash function.
However, Rakic discloses wherein the series of one or more previous cryptographic operations are encrypted by a hash function. (see Rakic paragraph [0002], lines 3-11: generating a first by combining an administrator code, a client device identifier and subscriber information associated with a user (previous cryptographic operation(s)), 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for one or more previous cryptographic operations are encrypted by a hash function as taught by Rakic.  One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6) 

Regarding Claim 34, Ayday-Rakic discloses the computer system in accordance with claim 27, wherein the genetic data generating server is instructed to encrypt the genetic data using an encryption key created by the data owner server. (see Ayday paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server)) and to transmit the encrypted data t the genetic data storage server. (see Ayday paragraph [0062], lines 1-7: genomic data (i.e. genetic data) of each patient is encrypted and uploaded to SPU for storage; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); 

Regarding Claim 37, Ayday-Rakic discloses the computer system in accordance with claim 27, wherein the genetic data storage server is instructed to re-encrypt the encrypted genetic data using a re-encryption key created by the data owner server. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server))     

Regarding Claim 38, Ayday-Rakic discloses the computer system in accordance with claim 37, wherein the genetic data storage server transmits the re-encrypted data to the genetic data analysing server. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of 

Regarding Claims 44, 46, 48, 50, Ayday-Rakic discloses the computer system of claim 1 and the computer system of claim 8 and the computer system of claim 19 and the computer system of claim 27, wherein digital Signature is generated. 
Ayday does not specifically disclose manipulating key information by utilizing a hash algorithm, adding identifier information to signature information, and encrypting message and appended signature information. 
However, Rakic discloses the following: 
a)  encrypting a public key for a sender and a public key for a receiver using a secure hash algorithm; and b) transferring the hashed publish keys into identifiers; (see Rakic paragraph [0002], lines 3-11: generating a first by combining an administrator code, a client device identifier and subscriber information associated with a user (previous cryptographic operation(s)), hashing the first key to generate a second key; use second key to sign a data block within message) and 
c)  adding a version identifier and a time mark to the identifiers to create a signature content; and d) encrypting the signature content using a private key of the sender; (see Rakic paragraph [0002], lines 3-11: generating a first by combining an administrator code, a client device identifier and subscriber information associated with a user (previous cryptographic operation(s)), hashing the first key 
e)  combining the encrypted signature content with an identifier of the sender and a message to the communicated to the receiver; and f) encrypting the entire signature and message using the public key, (see Rakic paragraph [0067], lines 1-6: message server generates and sends secure message to client device; generate secure message by appending electronic signature to message and/or other information (i.e. such as a timestamp); paragraph [0038], lines 4-7: message sent from a device that initiates communication between device and one or more other devices)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for manipulating key information by utilizing a hash algorithm, adding identifier information to signature information, and encrypting message and appended signature information as taught by Rakic. One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)  

Regarding Claim 45, 47, 49, Ayday-Rakic discloses the computer system of claim 1 and the computer system of claim 8 and the computer system of claim 19, further comprising the data owner server. (see Ayday paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon user or data owner systems associated with data owner server) during initialization period, keys distributed by trusted entity (i.e. data owner server); paragraph [0058], lines 9-19: analyzing particular genetic variants of user (i.e. patient) via a set of operations, operations manipulate simplest types of variants and complex types of variants)   

8.        Claims 7, 18, 36, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ayday in view of Rakic and further in view of Wesselman et al. (US PGPUB No. 20180218114).

Regarding Claim 7, Ayday-Rakic discloses the computer system in accordance with claim 1.
Ayday-Rakic does not specifically disclose instructing the genetic data analysing server to delete genetic data after genetic data is analysed.  
However, Wesselman discloses wherein the coordinator program instructs the genetic data analysing server to delete the genetic data after the genetic data is analysed. (see Wesselman paragraph [0015], lines 1-4: automating a deletion of data generated at one or more sequential stages of a multi-stage bioinformatics analysis of genomic data; [0020]; [0021]: delete a portion of intermediate data from repository storing said data set, where first portion of intermediate data set is designated by stored information; 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday-Rakic for instructing the genetic data analysing server to delete genetic data after genetic data is analysed as taught by Wesselman.  One of ordinary skill in the art would have been motivated to employ the teachings of Wesselman for the benefits achieved from a system that enables efficient process of large data set by implementing automating deletion of data portion not needed. (see Wesselman paragraphs [0020]; [0021])  

Regarding Claim 18, Ayday-Rakic discloses the computing network in accordance with claim 8. 
Ayday-Rakic does not specifically disclose instructing the genetic data analysing server to delete genetic data after genetic data is analysed.  
However, Wesselman discloses wherein the coordinator program instructs the genetic data analysing server to delete the genetic data after the genetic data is analysed. (see Wesselman paragraph [0015], lines 1-4: automating a deletion of data generated at one or more sequential stages of a multi-stage bioinformatics analysis of genomic data; [0020]; [0021]: delete a portion of intermediate data from repository storing said data set, where first portion of intermediate data set is designated by stored information; pass intermediate data set absent first portion of intermediate data set to next stage as input data for processing)    


Regarding Claim 36, Ayday-Rakic discloses the computer system in accordance with claim 34. 
Ayday-Rakic does not specifically disclose instructing the genetic data analysing server to delete genetic data after genetic data is generated.  
However, Wesselman discloses wherein the coordinator program instructs the genetic data generating server to delete the genetic data after the genetic data is generated. (see Wesselman paragraph [0015], lines 1-4: automating a deletion of data generated at one or more sequential stages of a multi-stage bioinformatics analysis of genomic data; [0020]; [0021]: delete a portion of intermediate data from repository storing said data set, where first portion of intermediate data set is designated by stored information; pass intermediate data set absent first portion of intermediate data set to next stage as input data for processing)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday-Rakic for instructing the genetic data analysing server to delete genetic data after genetic data is generated as taught by 

Regarding Claim 39, Ayday-Rakic discloses the computer system in accordance with claim 27. 
Ayday-Rakic does not specifically disclose instructing the genetic data analysing server to delete genetic data after genetic data is analysed.  
However, Wesselman discloses wherein the coordinator program instructs the genetic data analysing server to delete the genetic data after the genetic data is analysed. (see Wesselman paragraph [0015], lines 1-4: automating a deletion of data generated at one or more sequential stages of a multi-stage bioinformatics analysis of genomic data; [0020]; [0021]: delete a portion of intermediate data from repository storing said data set, where first portion of intermediate data set is designated by stored information; pass intermediate data set absent first portion of intermediate data set to next stage as input data for processing)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday-Rakic for instructing the genetic data analysing server to delete genetic data after genetic data is analysed as taught by Wesselman.   One of ordinary skill in the art would have been motivated to employ the teachings of Wesselman for the benefits achieved from a system that enables efficient      

9.        Claims 13, 14, 24, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ayday in view of Rakic and further in view of Lablans (US Patent No. 10,515,567).
 
Regarding Claim 13, Ayday-Rakic discloses the computing network in accordance with claim 10. 
Ayday-Rakic does not specifically disclose generating an encryption key by means of elliptic curve cryptography. 
However, Lablans discloses wherein the decryption key is used to generate an encryption key through elliptic curve cryptography. (see Lablans col 3, lines 49-52: cryptographic apparatus performs an elliptic curve cryptography operation; col 35, lines 7-13: second device selects private key (i.e. decryption key) from the set and generates the public key (i.e. encryption key) and sends it to first device; first device generates common key and applies it for encryption and/or decryption and second device generates key and applies it for encryption and/or decryption)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday-Rakic for generating an encryption key by means of elliptic curve cryptography as taught by Lablans. One of ordinary skill in the art would have been motivated to employ the teachings of Lablans for the benefits achieved from a system that enables encryption key to be generated utilizing additional types of cryptographic operations.  (see Lablans col 3, lines 49-52)  

Regarding Claim 14, Ayday-Rakic discloses the computing network in accordance with claim 13, wherein the genetic data generating server encrypts the genetic data using the encryption key created by the data owner server (see Ayday paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server)) and transmit the encrypted data to the genetic data storage server. (see Ayday paragraph [0062], lines 1-7: genomic data (i.e. genetic data) of each patient is encrypted and uploaded to SPU for storage; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data))  

Regarding Claim 24, Ayday-Rakic discloses a computer system for the secure storage, transmittance and access of genetic data in accordance with claim 21. 
Ayday-Rakic does not specifically disclose generating an encryption key by means of elliptic curve cryptography.
However, Lablans discloses wherein the decryption key is used to generate an encryption key through curve cryptography. (see Lablans col 3, lines 49-52: cryptographic apparatus performs an elliptic curve cryptography operation; col 35, lines 7-13: second device selects private key (i.e. decryption key) from the set and generates 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday-Rakic for generating an encryption key by means of elliptic curve cryptography as taught by Lablans. One of ordinary skill in the art would have been motivated to employ the teachings of Lablans for the benefits achieved from a system that enables encryption key to be generated utilizing additional types of cryptographic operations.  (see Lablans col 3, lines 49-52)  

Regarding Claim 32, Ayday-Rakic discloses the computer system in accordance with claim 29. 
Ayday-Rakic does not specifically disclose generating an encryption key by means of elliptic curve cryptography.
However, Lablans discloses wherein the decryption key is used to generate an encryption key through elliptic curve cryptography. (see Lablans col 3, lines 49-52: cryptographic apparatus performs an elliptic curve cryptography operation; col 35, lines 7-13: second device selects private key (i.e. decryption key) from the set and generates the public key (i.e. encryption key) and sends it to first device; first device generates common key and applies it for encryption and/or decryption and second device generates key and applies it for encryption and/or decryption)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday-Rakic for generating an encryption      

10.        Claims 40 - 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ayday in view of Rakic and further in view of Barrus (US PGPUB No. 20180330052).
 
Regarding Claim 40, Ayday-Rakic discloses the computer system in accordance with claim 27.
Ayday-Rakic does not specifically disclose genetic data storage server comprises two or more genetic data storage servers. 
However, Barrus discloses wherein the genetic data storage server comprises of two or more genetic data storage servers. (see Barrus paragraph [0065], lines 1-12: private genomic information database 110 and public genomic information database 120, encoded genomic information database 140 communicatively coupled to genomic information processing computer system; (database 110, database 120, and database 140 comprise three database servers for genomic data storage and processing)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday-Rakic for genetic data storage server comprises two or more genetic data storage servers as taught by Barrus. One of ordinary skill in the art would have been motivated to employ the teachings of Barrus for the benefits achieved from a system that enables the additional storage capabilities 

Regarding Claim 41, Ayday-Rakic discloses the computer system in accordance with claim 40, wherein the genetic data storage server is instructed to re-encrypt the encrypted genetic data using a re-encryption key created by the data owner server. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server))     

Regarding Claim 42, Ayday-Rakic discloses the computer system in accordance with claim 41, wherein the first data storage server transmitting the re-encrypted genetic data to a second genetic data storage server designated by the data owner server. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines      

9.        Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Ayday in view of Rakic and further in view of Barrus and Wesselman.

Regarding Claim 43, Ayday-Rakic-Barrus discloses the computer system in accordance with claim 42, including re-encrypted data. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU)
Ayday-Rakic-Barrus does not specifically disclose deleting the encrypted genetic data after the second genetic data storage server has received the genetic data.  
However, Wesselman discloses, wherein the coordinator program instructs the first genetic data storage server to delete the encrypted genetic data after the second genetic data storage server has received the re-encrypted genetic data. (see Wesselman paragraph [0015], lines 1-4: automating a deletion of data generated at one or more sequential stages of a multi-stage bioinformatics analysis of genomic data; [0020]; [0021]: delete a portion of intermediate data from repository storing said data set, where first portion of intermediate data set is designated by stored information; pass intermediate data set absent first portion of intermediate data set to next stage as input data for processing)    


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CJ/
January 31, 2022

                                                                                                                                                                                                                                                                                                                                                                                                          /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436